         Case 18-03036            Doc 138        Filed 12/16/18 Entered 12/17/18 00:49:57                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                             United States Bankruptcy Court
                                          Western District of North Carolina
Ace Motor Acceptance Corporation,
         Plaintiff                                                                                Adv. Proc. No. 18-03036-jcw
McCoy Motors, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0419-3                  User: williamsm                    Page 1 of 1                          Date Rcvd: Dec 14, 2018
                                      Form ID: pdf                       Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
dft            +McCoy Motors, LLC,   3606 Highway 51,   Fort Mill, SC 29715-8351
dft            +Misty McCoy,   11915 John K Hall Way,   Charlotte, NC 28277-2855
dft            +Robert McCoy, Jr.,   3606 Highway 51,   Fort Mill, SC 29715-8351
5834221         North Carolina Department of Revenue,   Bankruptcy Unit,   P.O. Box 1168,
                 Raleigh, NC 27602-1168

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
5834220        +E-mail/Text: cio.bncmail@irs.gov Dec 14 2018 18:31:40     Internal Revenue Service,
                 P.O. Box 7317,   Philadelphia, PA 19101-7317
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              James H. Henderson   on behalf of Plaintiff    Ace Motor Acceptance Corporation
               henderson@title11.com, ginny@title11.com
              Kristin Harmon Lang    on behalf of Defendant Misty McCoy kharmonlang@gmail.com
              Kristin Harmon Lang    on behalf of Defendant   McCoy Motors, LLC d/b/a Ride Fast
               kharmonlang@gmail.com
              Kristin Harmon Lang    on behalf of Defendant   McCoy Motors, LLC kharmonlang@gmail.com
                                                                                              TOTAL: 4
Case 18-03036            Doc 138              Filed 12/16/18 Entered 12/17/18 00:49:57       Desc Imaged
                                             Certificate of Notice Page 2 of 3
       FILED & JUDGMENT ENTERED
                 Steven T. Salata




             December 14 2018


         Clerk, U.S. Bankruptcy Court
        Western District of North Carolina
                                                                               _____________________________
                                                                                        J. Craig Whitley
                                                                                 United States Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

  In Re:                                                  )
                                                          )
  Ace Motor Acceptance Corporation,                       )     Chapter 11
                                                          )     Case No. 18-30426
                                 Debtor.                  )
                                                          )
                                                          )
                                                          )
                                                          )
  Ace Motor Acceptance Corporation,                       )
                                                          )
                                 Plaintiff.               )
                                                          )     Adversary Proceeding
  v.                                                      )     No. 18-03036
                                                          )
  McCoy Motors, LLC;                                      )
  McCoy Motors, LLC, d/b/a Ride Fast;                     )
  Robert McCoy, Jr.; and Misty McCoy                      )
                                                          )
                                 Defendants.              )
                                                          )

                                ORDER DENYING MOTION TO RECONSIDER

           THIS MATTER is before the Court on the Motion of Order to Reconsider, Shorten Notice

  Emergency, to Quash All Subpoenas from Documents #116 and #119. Request for the Court to

  Make a Ruling Before They are Sent Out by Plaintiff or Hearing Date of December 18 th, 2018 or

  Sooner WKH³0RWLRQ´ILOHGE\ Defendant Robert McCoy, JU³0F&R\´RQDecember 12, 2018.
Case 18-03036         Doc 138        Filed 12/16/18 Entered 12/17/18 00:49:57     Desc Imaged
                                    Certificate of Notice Page 3 of 3


           The Motion does not demonstrate any grounds to reconsider under Federal Rule of

  Bankruptcy Procedure 9024 or Federal Rule of Civil Procedure 60. Accordingly, the Motion is

  DENIED.


           SO ORDERED.

  This Order has been signed                                         United States Bankruptcy Court
  HOHFWURQLFDOO\7KH-XGJH¶V
  VLJQDWXUHDQG&RXUW¶VVHDO
  appear at the top of the Order.




                                                    2
